Mr. Justice Marcy
said he could scarcely conceive of a case in which an appeal from an order of the chanceilor refusing a re-hearing ought to be sustained. Such application is addressed purely to the discretion of the chancellor, and *173strong indeed must be the circumstances in such a case, to induce this court to sustain an appeal. Besides, it is very questionable whether an order refusing instructions to a master as to the discharge of his duties can be the subject of an appeal. The party is not remediless ; on the coming in of the report, if the master has omitted what he ought to have done, or on the contrary, has done what he ought not to have done, the party has a right to except to his report, and then the conduct of the master is properly inquirable into. For these reasons he was of opinon, that the appeal should be dismissed.